      Case: 3:19-cv-00218-NBB-JMV Doc #: 56 Filed: 11/20/20 1 of 1 PageID #: 210



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION


ZACK COLYER                                             PLAINTIFF


VS.                                                  Civil Action No. 3:19cv218-NBB-JMV



VANETTA A. JOHNSON;                                     DEFENDANTS
JNJ EXPRESS, INC.;
JNJ LOGISTICS, LLC;
and JOHN DOES 1-3.



                                            ORDER

       Consistent with the District Judge’s Order [52] granting a trial continuance, it is ORDERED

that the following deadlines now control:

        1) Plaintiff’s Expert Designation: 12/28/20

        2) Defendant’s Expert Designation: 1/28/21

        3) Discovery:                        3/28/21

        4) Dispositive/Daubert Motions:      4/11/21

       SO ORDERED this 20th day of November, 2020.



                                                   /s/ Jane M. Virden
                                                   U.S. Magistrate Judge
